Award unanimously affirmed, with costs to the State Industrial Board, on the ground that the previous loss of ninety per cent of vision by claimant was an accidental injury for which he did not and could not receive compensation, and that claimant is entitled to a schedule award for the ten per cent of vision which the Board found he possessed at the time of the second accident and lost as result of it. (Workmen’s Compensation Law, § 15, subd. 3, 11 s.) Present — Van Bark, P. J., Hinman, Whitmyer, Hill and Hasbrouek, JJ.